﻿
It gives me great pleasure to congratulate Ambassador Samir Shihabi on his election to the high office of President of the General Assembly at its forty-sixth session. His attributes as a distinguished diplomat are well known to us in Turkey, where he represented Saudi Arabia with great distinction for many years. His country has made a great contribution to peace and stability in our part of the world, and I am confident that under his wise guidance the General Assembly will do likewise on a global scale.

I should also like to pay a tribute to Mr. Guide de Marco, the President of the forty-fifth session, for his outstanding performance in guiding the work of the General Assembly during an eventful year.
This session of the General Assembly represents a historic step in further consolidating the universality of the United Nations, through the admission to membership of Latvia, Lithuania, Estonia, the Marshall Islands, the Federated States of Micronesia, the Republic of Korea and the Democratic People's Republic of Korea. My delegation takes joyful pride in welcoming them to the world family, and we believe that this community will be enriched 

and strengthened by their contribution to the realisation of the ideals of the United Nations.
Since the autumn of 1990, when the last General Assembly session started its deliberations, change in Europe has continued at the rapid pace set during the momentous period highlighted by the 1989 revolutions in Central and Eastern Europe and the developments leading to the peaceful unification of Germany. All over the eastern half of the Continent, advances towards democracy and economic reform, although uneven, have been encouraging. The process of the Conference on Security and Cooperation in Europe (CSCE) broke new ground when, in November 1990, participating States met and signed the Charter of Paris for a new Europe, which marking the end of the cold war and in which they commit themselves to a new European architecture. The successful international action under United Nations auspices to repel aggression and restore the sovereignty of Kuwait has shown that the world Organization has evolved to the point of assuming its functions as the prime vehicle for resolving disputes and reinforcing global peace and stability. 

In carrying out these functions, our Organisation has had the good fortune to have as Its Secretary General Mr. Javier Peres de Cuellar, an eminent statesman of great integrity and total commitment to the Ideals of the United Nations. After many years of distinguished service as the highest International civil servant, he can look back to his 10 years of performance with justified pride and satisfaction. In Turkey, we shall always remember him for his dedication to the principles of the Charter and for his impartiality.
With the ending of the cold war in Europe and the conclusion of the Conventional Armed Forces in Europe and START treaties, the world has entered a promising era of transition. These are times of great opportunities. The threat of nuclear destruction now weighs less heavily upon humankind. The numerous local conflicts that were so difficult to settle because of cold war rivalries are gradually becoming susceptible to solutions in which the United Nations will play an increasingly key role.
An enhanced United Nations living up to our expectations in this new era of change calls for a more streamlined and more effective Organization. To achieve this, we must pursue our efforts aimed at restructuring the United Nations in line with the demands of operational efficiency. Such restructuring should of course include the reform of the General Assembly. In this respect, I would like to note the singular contribution of Mr. de Marco during his presidency of the General Assembly. I am confident that the reform of the General Assembly and its main committees will continue under your presidency and that this universal forum will emerge as a more faithful mirror of the community of nations and its collective aspirations.

The era of transition through which our world is passing, although promising, is not free of risks and uncertainties that pose challenges which have to be successfully addressed if our vision for a better international order is to be attained. The Gulf crisis has provided clear evidence of the new resolve on the part of the world community that aggression and violation of international law shall not be tolerated. This new resolve should be maintained and buttressed. Arms control and disarmament is a major field where the current momentum should be sustained and accelerated.
As the spirit of cooperation strikes deeper and firmer roots, the effectiveness of the United Nations will also increase. The settlement of the existing conflicts through dialogue and negotiations, rather than by resorting to force, will be facilitated. Thus we can expect an acceleration of the global process of arms control and reduction, to which we should all make our full contribution.
By this, I mean the extension into the conventional sphere of the arms control and reduction processes, particularly in those regional and intercommunal conflict areas where the conventional arms race is an important factor in building up tensions and deepening mutual suspicions.
Another area where we expect to see the United Nations more active is the protection of the environment. The consciousness is growing all around that the quality of life of future generations and, perhaps, their very survival is dependent on our doing the right things now to protect and preserve our common environment. Turkey is preparing for the United Nations Conference on Environment and Development in this spirit, and, 20 years after Stockholm, we expect this Conference to be a new milestone in the growing concern of the United Nations for the environment. 

To promote world-wide respect for human rights and the fundamental freedoms of the individual is a priority task deserving greater United Nations interest in a changing international environment. There exists a direct relationship between the degree of protection of human rights and the degree of democratisation in societies. Since democracies are less prone to aggressive adventurism, world peace and international stability can rest on stronger foundations only if due observance of human rights on a non-discriminatory basis is ensured on a universal scale.
The many risks and uncertainties that cast their shadow on the promises of the current era of transition are often intertwined with various aspects of the question of human rights. Indeed, ethnic rivalries, chauvinistic tendencies, xenophobic treatment of migrant communities, racist practices, religious fanaticism and intolerance can be overcome only through a strict observance of human rights. We must all accept that respect for human rights is an area of legitimate concern for the United Nations and it is in this universal forum that we must strive to establish standards which are applicable everywhere.
I am proud to say that since the establishment of our republic almost 70 years ago, Turkey has made steady progress in ensuring that its citizens enjoy their human rights to the fullest extent. Turkey has become a party to all the European instruments designed to protect human rights. Turkish legislation is being constantly reviewed and amended to prevent abuses from taking place.
The spread of drug addiction and illicit trafficking in narcotics continues to be a global menace affecting all countries. Often linked to arms smuggling and to international terrorism, this scourge has acquired alarming 
dimensions. Turkey believes that the response to this menace should be concerted, forceful and global. We are fully committed to making our contribution to its eradication. We welcome the creation of the United Nations international drug control programme. We are confident that this new structure will play a fundamental role in the international campaign against drugs and in the enhancement of regional and international cooperation.
The fate of the peoples of the Balkans and of the Middle East, including the Gulf area, are of particular interest to Turkey. In this context, we attribute importance to the future of Yugoslavia, since peace and stability in the Balkan region depend in large measure on what happens in that country.
We are profoundly concerned with the ongoing violence among the peoples of the Yugoslav federation. We hope for an early solution to the conflict through dialogue and in accordance with the will of all the Yugoslav peoples, who should be the only ones to determine the future of their country.
A speedy settlement of the Yugoslav crisis is crucial to the maintenance of stability not only in the Balkans, but also in the rest of Europe. Hence, we support the peace initiatives of the CSCE countries and sincerely hope that these may yield positive results. We welcome the resolution on Yugoslavia adopted by the Security Council yesterday. 
In the Middle East, two separate issues are of fundamental importance: finding a just and lasting solution to the question of Palestine and to the Arab-Israeli dispute, while also maintaining and consolidating peace and security in the Gulf area.
On many occasions, we have had the opportunity to express our firm stand on the question of Palestine, which lies at the heart of the Middle East dispute. Turkey is convinced that a solution to this problem has to be based on negotiations among all the parties conducted on the basis of Security Council resolutions 242 (1967) and 338 (1973).
We are happy to se« that the efforts of the United States, coupled with the constructive and realistic stand of the Arab countries and of the Soviet Union, have brought about the conditions for holding a regional conference. We earnestly hope that all parties in the peace process will make an effort to prevent this opportunity from slipping away.
Before explaining our views regarding the post-war situation in the Gulf zone and on the need for substantially increasing multilateral economic cooperation as part of future confidence building in the whole of the Middle East, I wish to underline how pleased we are to witness the gradual normalization of the situation in Lebanon and the return of peace to that ravaged country. We believe that national reconciliation in Lebanon requires sustained peace and the full implementation of the Taif Agreement. That peace can only be built on the preservation of Lebanon's independence, sovereignty and territorial integrity. Hence, we consider the efforts of the National Reconciliation Government to extend its sovereignty over the entire country to be a step in the right direction. 
The post-war politico-military landscape in the Gulf zone features a brightening horizon partially clouded by incertitude. Kuwait has been liberated and we welcome the restoration of its independence, sovereignty and territorial integrity, as well as of its legitimate Government. The efforts of the Kuwaiti Government and people to overcome the devastating effects of invasion and occupation are commendable. We are confident that these endeavours, which have already started to yield tangible results, will soon lead to the recovery of Kuwait's pre-war prosperity.
The post-war policies of the Iraqi leadership have been a source of major concern for us. These policies have led to a refugee crisis of colossal proportions in the aftermath of the cease-fire. Iraqi policies have also been ambivalent about implementing pertinent Security Council resolutions. Those who have suffered most from these policies are the Iraqi people themselves, who are facing serious shortages and great hardship as winter approaches. Consequently, Iraq's full compliance with Security Council resolution 687 (1991) and subsequent resolutions relevant to various aspects of the post-war settlement is not only the rightful expectation of the international community, but also a prerequisite for the resumption by that country of its place in the family of nations. It is our sincere hope that the Iraqi leadership will act accordingly and that the sufferings of the Iraqi people will thus be brought to an end.
Turkey believes that genuine multilateral economic cooperation on a region-wide scale could contribute to strengthening peace and stability in the Middle East by bringing about an increased commonality of interests. With each country having a stake in the preservation of regional peace, economic interdependence could pave the way for introducing more advanced 

confidence-building measures, as proposed by Turkey, within the framework of the Organisation of the Islamic Conference (OIC), which held its twentieth ministerial session in Istanbul last August. This first meeting of Islamic Foreign Ministers since the end of the Gulf war resolved to continue deploying efforts in this direction as a means of guaranteeing and contributing to the supremacy of international law, justice and legitimacy in the longer run. It is a source of particular satisfaction to us that the Istanbul ministerial meeting of the OIC thus underscored its dedication to a just and durable peace through dialogue, cooperation and respect for international legitimacy.
The spirit of the new times, manifesting itself in moves toward reconciliation and peaceful change, is beginning to prevail over the entire African continent from the Western Sahara to southern Africa.
Regarding the situation in Western Sahara, we fully support the Secretary-General in his mission of good offices, jointly pursued with the current Chairman of the Organization of African Unity, in search of an early settlement of the question. In line with this policy, Turkey is glad to make available military observers to take part in the monitoring of the cease-fire that came into force on 6 September 1991. We hope that the parties involved in the dispute will continue to cooperate with the Secretary-General in the implementation of the plan for a referendum in that territory.
After Namibia gained its independence, the process of political change set in motion in South Africa constitutes a source of happiness for my country. Turkey has always adopted a position firmly in favour of the complete elimination of apartheid. We welcome the repeal of the Land Acts, the Group Areas Act and the Population Registration Act - the pillars of a detestable system « as historical steps in this direction. Turkey would like 
to see a speeding up of the process of negotiation on the new constitution leading to the establishment of a democratic and non-racial South Africa, which will give it the opportunity of regaining its rightful place in the community of nations.
The continuation of the domestic strife which has Drought untold suffering to the Afghan people looms prominently among the problems disturbing peace in Asia and is a source of serious preoccupation for Turkey.
We welcome the Baker-Pankin accord announced on 13 September which provides for an end to the delivery of military supplies to the parties as of next January. We hope that this measure will facilitate the quest for a political solution along the lines of the Secretary-General's latest peace initiative launched on 21 May 1991. Such a solution calls for the setting up of a Government representing all segments of Afghan society which, in turn, requires an inter-Afghan dialogue. Hence, emphasis at this stage should be put on the promotion of a sustained dialogue between the Afghan parties that must be conducted alongside the ongoing consultations among the countries concerned. 

As a friend of the Afghan people, Turkey is prepared to contribute further to the search for a political settlement in Afghanistan.
The situation in Jammu and Kashmir also continues to be a source of concern for us. It is our sincere hope that the mutual resolve manifesting itself in the ongoing dialogue between Pakistan and India will also find its positive reflection in Kashmir and that a peaceful settlement of the dispute will be found in accordance with the relevant United Rations resolutions and the provisions of the Simla Agreement.
Throughout the past year the Turkish Republic of Northern Cyprus and Turkey have worked intensively for a fair solution in Cyprus based on the political equality of the two sides in the island. We are seeking a comprehensive and lasting solution to a very complicated and delicate problem between two national communities with identities of their own. The reality in Cyprus for the past 28 years has been the lack of a joint political authority competent to represent and speak for both peoples of the island. This is the core of the problem. Both the partnership State and its joint Government that existed in 1960 came to a violent end within three years. In the 28 years that have followed since then, there has been neither a joint State nor a joint Government. A solution in Cyprus will enable the two parties that have been governing themselves separately to come together to share power under new circumstances and within a new partnership. This solution should fully take into account the legitimate rights and interests of both sides and should in no way be the source of future conflicts in the island and beyond.
During the present process under the Secretary-General's mission of good offices, extensive ground has been covered towards developing a draft overall framework agreement; but serious differences have remained between the two

sides on vital issues. A settlement depends on an agreement on these issues between the two parties in the island.
Four months ago Turkey proposed a quadripartite meeting on Cyprus to be attended by the Turkish Cypriot and Greek Cypriot leaders as equal parties and by Turkey and Greece at a high political level. This proposal, intended to give a strong impetus to the mission of the Secretary-General, was rejected at the time by Greece and the Greek Cypriot side. Despite this rejection, the idea of a high-level meeting on Cyprus has continued to enjoy wide support. The general understanding that has emerged is that such a meeting can take place only after the two sides in the island have reached full agreement on all aspects of the problem.
He hope this point can be reached in the near future. He hold the view that the lack of direct contacts between the parties in Cyprus and the deep mistrust between the two communities continue profoundly to complicate the process. He are convinced that, should the two leaders in Cyprus resume direct contacts, the likelihood of narrowing existing differences would be greatly enhanced. He believe this to be both necessary and natural between two parties which will be called on to cooperate and share power under a settlement.
At the same time, there is an urgent need for the parties to move towards establishing a new and constructive relationship based on mutual respect. Recently the Turkish Cypriot parliament unanimously adopted a resolution which calls for the implementation without delay of confidence-building and goodwill measures in order to create a constructive atmosphere between the two sides and to establish a peaceful basis for their relationship. 
As a result of these efforts by the Turkish side to lead the way to a freely negotiated and mutually acceptable settlement, the problem now stands on a new plane. This new stage calls for an even-handed approach by the international community in support of an agreement based on the consent of two equal parties: the Turkish Cypriots and the Greek Cypriots. What is required at the moment is not recriminations and the pursuit of unrelenting confrontation but a new mentality which will bring about positive change. We know the Turkish Cypriot side is ready to pursue this constructive path.
Let me now turn to international economic issues. The profound political changes we have witnessed in recent years are also having their effect on the economic front. The greater integration of the countries of Central and Eastern Europe and of the Soviet Union in the global economy should bring opportunities to the developing countries. The high-level debate held during the second regular session of the Economic and Social Council has been helpful in providing a better understanding of these developments. At present we are witnessing a great convergence of economic policies, unlike anything seen in the past. Even though there is a greater tendency towards global integration, the difficult problems of the past decade remain essentially unchanged. The developing countries still suffer from poverty, unfavourable terms of trade, excessive foreign debt and serious environmental problems. Despite these difficulties and even though economic growth in many developing countries continues to be unsatisfactory, there are reasons to be hopeful.
The prospects for growth in the developing countries would appear to be based primarily on three factors: the policies that they will adopt themselves, the economic performance of the industrialized countries and the 

ability of the international economic system to back up the implementation of effective policies by the developing countries.
The progress achieved on the debt issue, compared to the overall volume of foreign debt, remains modest. Debt reduction agreements for certain countries have given rise to some anticipation. The case-by-case approach should encompass all debtor nations, with special emphasis on the least developed countries.
A major vehicle for the developing countries to break the burden of foreign debt and pursue their development is trade. Trade provides a very important opportunity for developing countries to promote economic growth and to narrow the gap between themselves and the industrialized countries. However, the persistence of trade protectionism diminishes the possibilities offered by expanded trade. Many important decisions depend on the success of the Uruguay Round of trade negotiations. In this respect, we welcome the declaration by the Group of Seven in regard to concluding these negotiations successfully before the end of 1992.
In conclusion, I wish to reiterate our hope that this forty-sixth session of the General Assembly will be fruitful and will contribute to the security and well-being of all nations. My delegation pledges to contribute fully to the attainment of our common objective.
